Exhibit 10.3

 

Confidential Treatment Requested. Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Securities and Exchange
Commission.

 

AMENDMENT TO
MANUFACTURING SERVICES AND SUPPLY AGREEMENT

 

THIS AMENDMENT TO MANUFACTURING SERVICES AND SUPPLY AGREEMENT (the “Amendment”)
with an effective date as of the Closing Date is made and entered into by and
between ADAPTEC, INC., a Delaware corporation having a place of business at 691
S, Milpitas Blvd., Milpitas, California 95035, on behalf of itself and its
Affiliates (collectively, “ADAPTEC”), and SANMINA-SCI CORPORATION, a Delaware
corporation having its principal place of business at 2700 North First Street,
San Jose, California 95134, on behalf of itself and its Affiliates (collectively
“SANMINA-SCI”). ADAPTEC and SANMINA-SCI are sometimes individually referred to
herein as a “Party” and collectively referred to herein as the “Parties”.
Capitalized terms used in this Amendment that are not defined below or elsewhere
in this Amendment are defined in the Manufacturing Services and Supply Agreement
or the Asset Purchase Agreement dated December 23, 2005 among the parties and
their Singapore subsidiaries (the “Asset Purchase Agreement”) and will have the
meaning given to such terms in the Asset Purchase Agreement or the Manufacturing
Services and Supply Agreement, as the case may be.

 

RECITALS

 

A.            The Parties have entered into a Manufacturing Services and Supply
Agreement (“Agreement”) with an effective date as of the Closing Date.

 

B.            The Parties wish to amend the Agreement in accordance with the
terms herein contained.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.             Section 4.5 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

4.5           Payment Terms. Payment terms for all Products purchased by a party
hereunder are net * days after the date of the Invoice. The Parties acknowledge
that these terms are intended to be “firm” (e.g., that payment is expected to be
received on the * day after the Invoice date). ADAPTEC shall be *. On any
invoices not paid by the due date, ADAPTEC shall pay interest from due date to
the date of payment at the rate of 1.5% per month unless such invoice was
disputed in good faith, in which case the interest rate shall be reduced to 1.0%
per month. Unless otherwise stated, all prices are stated in and all payments
shall be made in U.S. Dollars.

 

2.             Except as set forth in this Amendment, the Agreement shall remain
unchanged.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
effective as of the Closing Date, by their officers, duly authorized.

 

SANMINA-SCI CORPORATION

ADAPTEC, INC.

 

 

By:

/s/ Charles C. Mason

 

By:

/s/ Marshall Mohr

 

 

Signature

 

 

Signature

 

 

 

Charles C. Mason

 

   Marshall Mohr

 

 

Typed Name

 

 

Typed Name

 

 

 

Vice President, Business Development

 

 

  VP & CFO

 

 

Title

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

Date

 

 

2

--------------------------------------------------------------------------------